NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANTOS ANIBAL RAMIREZ PORTILLO, No.                    15-70854

                Petitioner,                     Agency No. A094-320-908

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 5, 2017**
                            San Francisco, California

Before: OWENS and FRIEDLAND, Circuit Judges, and BUCKLO,*** District
Judge.

      Santos Anibal Ramirez-Portillo, a native and citizen of El Salvador, petitions

for review of an order by the Board of Immigration Appeals (“BIA”) affirming a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
decision by an immigration judge (“IJ”) denying his motion to terminate, finding

that he was removable, and denying his application for protection under the

Convention Against Torture (“CAT”).1 We have jurisdiction pursuant to 8 U.S.C.

§ 1252, and we dismiss in part and deny in part the petition.

      1. We review the agency’s findings of fact for substantial evidence. See,

e.g., Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). Under this

standard of review, we cannot reverse the agency’s findings unless the alien

presents evidence that “not only supports that conclusion, but compels it.” INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). Ramirez-Portillo has not presented

such evidence in relation to the factual findings underlying the determination that

he was removable as charged. Although the transcript is unclear at times, it does

not compel a finding that Ramirez-Portillo did not concede his removability, and

the IJ’s notes also support the conclusion that he conceded removability. Further,

Ramirez-Portillo’s argument that the BIA erred by relying on evidence in the

record to support its conclusion that he was removable is not persuasive, because

that evidence was in the record at the time the IJ made the same finding. This

evidence also supports the finding that he was removable. We therefore deny his

petition for review of this claim.


1
 Ramirez-Portillo has petitioned only for review of his application for protection
under CAT. We therefore treat his asylum and withholding of removal claims as
waived.

                                         2
      2. We have jurisdiction to review an appeal from the BIA only if an alien

“has exhausted all administrative remedies available to [him or her] as of right.” 8

U.S.C. § 1252(d)(1). Although a “notice of appeal [may] serve[] in lieu of a brief,”

Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (per curiam), “a

general challenge to the IJ’s decision” is insufficient to exhaust a claim, Zara v.

Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004). Rather, the alien “must specify which

issues form the basis of the appeal” to the BIA. Id.; see also Figueroa v. Mukasey,

543 F.3d 487, 492 (9th Cir. 2008) (“The exhaustion doctrine requires that the

petitioner ‘put the BIA on notice’ as to the specific issues so that the BIA has ‘an

opportunity to pass on those issues.’” (quoting Zhang v. Ashcroft, 388 F.3d 713,

721 (9th Cir. 2004) (per curiam) (alterations omitted))). Ramirez-Portillo has

failed to exhaust his argument that the IJ erred by not providing reasons for its

decision to deny his motion to terminate because he did not present this argument

to the BIA. He has also failed to exhaust his argument that the notice to appear

(“NTA”) had content-based errors, because he challenged only the service of

process of the NTA before the BIA. We therefore cannot hear these claims.

      3. Similarly, Ramirez-Portillo has failed to exhaust his claim that the IJ

applied the incorrect legal standard when denying his application for protection

under CAT. He did not present this argument to the BIA, and therefore we cannot

consider it.


                                          3
DISMISSED IN PART, DENIED IN PART.




                         4